Name: Council Decision of 20 September 1976 on the notification of the provisional application by the European Economic Community of the International Coffee Agreement 1976
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-11-10

 Avis juridique important|31976D0845Council Decision of 20 September 1976 on the notification of the provisional application by the European Economic Community of the International Coffee Agreement 1976 Official Journal L 309 , 10/11/1976 P. 0028 Greek special edition: Chapter 11 Volume 8 P. 0211 ++++ ( 1 ) THE DATE FROM WHICH THE AGREEMENT WILL BE APPLIED PROVISIONALLY WILL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . COUNCIL DECISION OF 20 SEPTEMBER 1976 ON THE NOTIFICATION OF THE PROVISIONAL APPLICATION BY THE EUROPEAN ECONOMIC COMMUNITY OF THE INTERNATIONAL COFFEE AGREEMENT 1976 ( 76/845/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS , IN ACCORDANCE WITH THE COUNCIL DECISION OF 20 JULY 1976 , THE COMMUNITY SIGNED THE INTERNATIONAL COFFEE AGREEMENT 1976 , ON 27 JULY 1976 , SUBJECT TO THE CONCLUSION THEREOF ; WHEREAS THE COMMUNITY SHOULD GIVE NOTIFICATION THAT IT WILL APPLY THE AGREEMENT PROVISIONALLY PENDING COMPLETION OF THE INTERNAL PROCEDURES NECESSARY FOR THE CONCLUSION THEREOF , HAS DECIDED AS FOLLOWS : ARTICLE 1 IN ACCORDANCE WITH ARTICLE 61 OF THE INTERNATIONAL COFFEE AGREEMENT 1976 , THE COMMUNITY WILL DEPOSIT WITH THE SECRETARY-GENERAL OF THE UNITED NATIONS ORGANIZATION BEFORE 30 SEPTEMBER 1976 THE NOTIFICATION ANNEXED TO THIS DECISION STATING THAT IT WILL APPLY THE AGREEMENT PROVISIONALLY , AS AN IMPORTING MEMBER , WHEN THE AGREEMENT ENTERS INTO FORCE IN ACCORDANCE WITH THE SAID ARTICLE . THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO DEPOSIT THIS NOTIFICATION ( 1 ) . DONE AT BRUSSELS , 20 SEPTEMBER 1976 . FOR THE COUNCIL THE PRESIDENT M . VAN DER STOEL